DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


2.	Claims 1-4, 6-11 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirotori et al. U.S. Patent Application Publication 2017/0076769 A1 (the ‘769 reference, of record and matured into U.S. Patent 9,916,882 B2).
The reference discloses in Figs. 7, 8 and related text a spin orbit torque (SOT) electrode, and apparatus, and a method for creating a package as claimed.
Referring to claim 1, the ‘769 reference discloses a spin orbit torque (SOT) electrode (10, 10D, paragraph(s) [0025]) comprising: 
a first layer (14, 14b) with a first side (upper side) to couple with a free layer (22, “changeable magnetization”, paragraph(s) [0024]) of a magnetic tunnel junction (MTJ) (magnetoresistive element 20, paragraph(s) [0024], [0046]); and 
12, 12b) coupled with a second side (lower side) of the first layer (14, 14b) opposite the first side, wherein a value of an electrical resistance in the first SOT layer (14, 14b) is lower than a value of an electrical resistance in the second SOT layer (12, 12b) (paragraph(s) [0027], an electrical conductivity of layer 14 is higher than that of layer 12).
Referring to claim 7 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an apparatus comprising: 
a magnetic tunnel junction (MTJ) (20) having a free layer (22); 
a first layer (14, 14b) of a first side of a spin orbit torque (SOT) electrode (10, 10D) coupled with the free layer (22); and 
a second layer (12, 12b) of the SOT electrode coupled with a second side of the first layer opposite the first side, wherein a value of an electrical resistance in the first SOT layer (14, 14b) is lower than a value of an electrical resistance in the second SOT layer (12, 12b).
Referring to claims 2 and 8, the reference further discloses that a value of a spin conductivity in the first SOT layer (14, 14b) is higher than a value of a spin conductivity in the second SOT layer (12, 12b) (paragraph(s) [0025]-[0028]).
Referring to claims 3 and 9, the reference further discloses that current applied to the SOT electrode (10, 10D) is to cause current to preferentially flow in the first SOT layer (14, 14b) to cause a magnetic polarization of the free layer (22) to change direction (paragraph(s) [0025]-[0028]).
Referring to claim 11, the reference further discloses that current applied is a first current; and 
further comprising wherein a second current applied to the SOT electrode in an opposite direction to the first current (paragraph(s) [0026]) will cause current to preferentially flow in the first SOT layer to cause a magnetic polarization of the free layer to change directions (paragraph(s) [0025]-[0028]).
Referring to claims 4 and 10, the reference further discloses that the magnetic polarization of the free layer (22) is substantially perpendicular to the first side of the first layer (14, 14b) (paragraph(s) [0045]).
claim 6, Fig. 7 depicts that the first side (upper side) of the first layer (14b) has a smaller area than a side of the second layer (12b) opposite a side of the second layer coupled with the second side (lower side) of the first layer (14b).
Referring to claim 13, Fig. 7 depicts that the first side (upper side) of the first layer (14b) of the SOT electrode (10D) has a smaller area than a side of the second layer (12b) of the SOT electrode (10D) opposite a side of the second layer of the SOT electrode coupled with the second side of the first layer (14b).
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 7 where applicable, the reference discloses a method for creating a package, comprising: 
coupling a first side (upper side) of a first layer (12, 12b) of a spin orbit torque (SOT) electrode (10, 10D) to a first side (lower side) of a second layer (14, 14b) of the SOT electrode, wherein a value of an electrical resistance in the second layer (14, 14b) is lower than a value of an electrical resistance in the first layer (12, 12b).
Referring to claim 15, the reference further discloses coupling a first side (lower side) of a free layer (22, paragraph(s) [0024]) of a magnetic tunnel junction (MTJ) (20) to a second side (upper side) of the second layer (14, 14b) opposite the first side.
Referring to claim 16, the reference further discloses etching the package (paragraph(s) [0054], [0105])
Referring to claim 17, although not explicitly disclosed, the second layer (14) of the SOT electrode (10) is an etch stop to result in the structure of Fig. 8.
Referring to claim 18, the reference further discloses that before etching the package: 
coupling a first side of an MTJ coupling layer (24) to a second side of the free layer (22) (Fig. 12) opposite the first side; and 
coupling a first side of an MTJ fixed layer (26, paragraph(s) [0024]) (Fig. 12) to a second side of the MTJ coupling layer (24).

3.	Claims 1-4, 6-10, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sasaki U.S. Patent Application Publication 2018/0351084 A1 (the ‘084 reference).
Fig. 6 and related text a spin orbit torque (SOT) electrode, and apparatus, and a method for creating a package as claimed.
Referring to claim 1, the ‘084 reference discloses a spin orbit torque (SOT) electrode (24/41) comprising: 
a first layer (24) with a first side (lower side) to couple with a free layer (23, paragraph(s) [0049]) of a magnetic tunnel junction (MTJ) (tunneling magnetoresistance (TMR) element 20, paragraph(s) [0050]); and 
a second layer (41, paragraph(s) [0105]) coupled with a second side (upper side) of the first layer (24) opposite the first side, wherein a value of an electrical resistance in the first SOT layer (24) is lower than a value of an electrical resistance in the second SOT layer (41) (paragraph(s) [0067], paragraph(s) [0091], [0115]; specifically, the reference discloses in paragraph(s) [0067] that the first SOT layer 24 is formed of an ordinary wiring material such as copper, silver, aluminum,…, which is known to be low resistance, and in paragraph [0091] and [0115] that the second SOT layer 41, which is termed a spin current generation part, has a higher electric resistance as compared with a metal used for an ordinary wiring).
Referring to claim 7 and using the same reference characters, interpretations, and citations as detailed above for claim 1 where applicable, the reference discloses an apparatus comprising: 
a magnetic tunnel junction (MTJ) (20) having a free layer (23); 
a first layer (24) of a first side of a spin orbit torque (SOT) electrode (24/41) coupled with the free layer (22); and 
a second layer (41) of the SOT electrode (24/41) coupled with a second side of the first layer opposite the first side, wherein a value of an electrical resistance in the first SOT layer (24) is lower than a value of an electrical resistance in the second SOT layer (41).
Referring to claims 2 and 8, the reference further discloses that a value of a spin conductivity in the first SOT layer (24) is high (paragraph(s) [0066]), implying that the value is “higher than a value of a spin conductivity in the second SOT layer”, as claimed.
Referring to claims 3 and 9, the reference further discloses that current applied to the SOT electrode (24/41) is to cause current to preferentially flow in the first SOT layer (24) to 
Referring to claims 4 and 10, the reference further discloses that the magnetic polarization of the free layer (23) is substantially perpendicular to the first side of the first layer (24) (paragraph(s) [0053]).
Referring to claim 6, Fig. 6 depicts that the first side (lower side) of the first layer (24) has a smaller area than a side of the second layer (41) opposite a side of the second layer coupled with the second side (upper side) of the first layer (24).
Referring to claim 13, Fig. 6 depicts that the first side (lower side) of the first layer (24) of the SOT electrode (24/41) has a smaller area than a side of the second layer (41) of the SOT electrode (24/41) opposite a side of the second layer of the SOT electrode coupled with the second side of the first layer (24).
Referring to claim 14 and using the same reference characters, interpretations, and citations as detailed above for claims 1 and 7 where applicable, the reference discloses a method for creating a package, comprising: 
coupling a first side (lower side) of a first layer (41) of a spin orbit torque (SOT) electrode (24/41) to a first side (upper side) of a second layer (24) of the SOT electrode, wherein a value of an electrical resistance in the second layer (24) is lower than a value of an electrical resistance in the first layer (41).
Referring to claim 15, the reference further discloses coupling a first side (upper side) of a free layer (23, paragraph(s) [0049]) of a magnetic tunnel junction (MTJ) (20, paragraph(s) [0050]) to a second side (lower side) of the second layer (24) opposite the first side.
Referring to claim 16, the reference further discloses etching the package (paragraph(s) [0144])
Referring to claim 18, the reference further discloses that before etching the package: 
coupling a first side of an MTJ coupling layer (22) to a second side of the free layer (23) (Fig. 8) opposite the first side; and 
coupling a first side of an MTJ fixed layer (21, paragraph(s) [0049]) to a second side of the MTJ coupling layer (22).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 5, 12 and 20 are rejected under 35 U.S.C. §103 as being unpatentable over Shirotori et al. U.S. Patent Application Publication 2017/0076769 A1 (the ‘769 reference, of record) in view of Koo et al. U.S. Patent Application Publication 2015/0333123 (of record) or Zhou et al. U.S. Patent Application Publication 2013,0334633.
	Referring to claims 5, 12 and 20, the ‘769 reference discloses the first layer and the second layer as detailed above for claims 1, 7, and 14, which layers constituting a nonmagnetic spin Hall/torque-effect electrode for a magnetic device, but does not discloses that the first layer and the second layer include one or more of: graphene, TiS2, WS2, MoS2, TiSe2, WSe2, MoSe2, B2S3, Sb2S3, Ta2S, Re2S7, LaCPS2, LaOAsS2, ScOBiS2, GaOBiS2, AlOBiS2, LaOSbS2, BiOBiS2, YOBiS2, InOBiS2, LaOBiSe2, TiOBiS2, CeOBiS2, PrOBiS2, NdOBiS2, LaOBiS2, or SrFBiS2.  Instead, the reference discloses that the nonmagnetic spin Hall/torque-effect electrode comprises a spin Hall/torque-effect material such as Ta, W, Ir, Pt (paragraph(s) [0037], [0038]). 
 	Koo, in disclosing a spin Hall/torque-effect electrode, discloses that graphene is a material suitable for the spin Hall/torque-effect electrode (paragraph(s) [0008]-[0015]); or, Zhou, in disclosing a spin Hall/torque-effect electrode (30) for a magnetic device (20, Fig. 2, paragraph(s) [0024]), discloses that the spin Hall/torque-effect electrode (30) comprises Ta, W, Ir, Pt or graphene (paragraph(s) [0029]), thereby teaching that graphene and Ta, W, Ir, or Pt are art-recognized equivalents. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the reference’s spin Hall/torque-effect electrode utilizing graphene.  One would have been motivated to make such a modification in view of the teachings in Koo that graphene is a material suitable for the spin Hall/torque-effect .

Allowable Subject Matter
5.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method for creating a package with all limitations as recited in claim 19,  which may be characterized in that a value of an electrical resistance in the second layer is lower than a value of an electrical resistance in the first layer, and in that a value of a spin conductivity in the first SOT layer is higher than a value of a spin conductivity in the second SOT layer. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00, Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



09-29-2021
/TU-TU V HO/Primary Examiner, Art Unit 2818